Citation Nr: 1212291	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizoaffective disorder, depressive type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO) which denied service connection for schizoaffective disorder, depressive type because evidence submitted was not new and material.  

The Veteran testified at a December 2011 travel Board hearing; the hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  In an unappealed December 2003 rating decision, the RO denied service connection for schizoaffective disorder, depressive type.

2.  Evidence received since the December 2003 rating decision relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for schizoaffective disorder, depressive type.

3.  The Veteran is shown by competent medical evidence to have schizoaffective disorder, depressive type, etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The December 2003 rating decision which denied service connection for schizoaffective disorder, depressive type, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the December 2003 rating decision is new and material; the claim of entitlement to service connection for schizoaffective disorder, depressive type, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2011).

3.  Schizoaffective disorder, depressive type, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.30, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

New and Material Evidence

The RO previously considered and denied the Veteran's claim for service connection for schizoaffective disorder, depressive type, in an unappealed December 2003 rating decision. 

The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2011).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.

The last final decision in this case was in December 2003.  In that decision, the RO denied the Veteran's claim for service connection because new and material evidence had not been presented.  In that regard, the RO found that the Veteran had not submitted evidence showing that his psychological condition was related to military service.  Thus, the Board finds that new and material evidence in this case must indicate that the Veteran's currently diagnosed schizoaffective disorder is etiologically related to service.

Evidence received subsequent to the December 2003 rating decision in relation to the Veteran's claim includes a September 2006 letter from the Veteran's private psychiatrist, Dr. M.M.; various lay statements in support of the Veteran's claim; Social Security Administration (SSA) medical records; and the Veteran's Board hearing testimony.  This evidence is new in that it has not previously been received or presented.

The Board finds that the additional lay and medical evidence submitted in this case is material.  The Veteran has described psychiatric symptomatology beginning in service, to include depression and auditory hallucinations, as well as problems with alcohol due to his psychiatric symptoms in service.  He has submitted a July 2006 statement from his friend in support of these contentions.  A July 2006 letter from Dr. M.M. dates the Veteran's psychiatric illness back to November 1976 while he was on active duty.  The Veteran had also described the onset of auditory hallucinations in 1977.  SSA medical records include private psychiatric reports, showing that the Veteran had a history of psychiatric hospitalizations for schizoaffective disorder dating back to 1985.  New medical and lay evidence shows that the Veteran had psychiatric symptomatology in service, and it dates the onset of the Veteran's schizoaffective disorder to his time in service.  As such, the Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen a claim of entitlement to service connection for schizoaffective disorder, depressive type, has been received and the claim is reopened.  

Further, the Board may proceed with adjudication on the merits of the Veteran's claim.  Although the RO did not reopen the Veteran's claim for service connection, finding that new and material evidence had not been presented; the United States Court of Appeals for Veterans Claims (CAVC) stated in Bernard v. Brown, "The fact that the RO decided the veteran's claim upon a finding that the veteran had not presented new and material evidence to reopen the claim does not thereby limit the scope of the Board's review of 'the matter' on appeal."  Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  The Board is required, however, to address whether the Veteran has been given adequate notice of the need to submit evidence or argument on the question at issue, an opportunity to submit such evidence and argument, and an opportunity to address that question at a hearing; if not, the Board must address whether the claimant has been prejudiced thereby.  Id. at 393.  The Board finds that the Veteran was given adequate VCAA notice of the need to submit evidence or argument on the issue of entitlement to service connection in this case, and that he has been given an opportunity to submit such evidence and argument.  The Veteran has submitted a private opinion from Dr. M.M. in this case and has identified additional treatment at St. Joseph's Mental Health Clinic.  The Veteran also appeared at a December 2011 travel Board hearing, at which time, he did present evidence addressing the merits of his claim.  Insomuch as any procedural deficiency exists in this case, the Board finds that the Veteran has not been prejudiced by such a deficiency as the Board is granting the full benefit sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Reopened Claim 

Service treatment records show that the Veteran was evaluated for possible alcohol abuse in 1980 or 1981; the medical consultation was not dated, however, the Veteran was shown to be 23 years of age at that time.  Problems due to alcohol included two DUIs and chronic tardiness.  The Veteran denied blackouts, personality changes, or violent behavior while intoxicated and felt that he did not have a drinking problem.  The evaluating medical officer found that the Veteran was an episodic, excessive alcohol abuser.  He stated that he seriously doubted the value of the Veteran's answers in view of multiple DUIs and an account provided by the Veteran's division officer.  Service treatment records, to include a November 1981 separation examination, do not otherwise reflect psychiatric problems in service.  

Private psychiatric admission notes included with the Veteran's SSA medical records show that the Veteran had a history of psychiatric hospitalizations with his first admission in November 1985, approximately four years after the Veteran's separation from service.  The November 1985 admission reports shows that the Veteran was admitted to the Greystone Park Psychiatric Hospital from St. Joseph's Hospital due to exhibiting violent behavior including shouting, responding to auditory hallucinations, and as the Veteran stated "hitting people around."  The Veteran had to be subdued by the police in his home and was restrained in the emergency room at St. Joseph's Hospital.  The Veteran was disoriented at the time of the evaluation (approximately one week after his initial admission) to time, place, and person.  Prior to his hospitalization, the Veteran was not receiving any treatment; however, he was noted to have a history of psychiatric treatment while in the Navy.  A summary of clinical findings shows that the Veteran presented as a young man having received some psychiatric treatment in the past; however, such information was noted to be very vague.  The Veteran's mother was the primary informant for the assessment due to the Veteran's remaining confused and able to provide only limited information.  It was recommended that the Veteran remain on a closed unit.  He remained confused and tended to ramble irrelevantly.  

Psychiatric notes dated in 2007 show that the Veteran has a current diagnosis of schizoaffective disorder, depressed type.  A review of the Veteran's psychiatric history shows that he had his psychiatric hospitalization in 1985.  He had approximately six different hospital admissions since that time.  The Veteran was followed at Harbor House for psychiatric care from 1994 to 1996 and from 2001 until the present time.  His history of symptoms included auditory hallucinations, paranoid delusions, depression, suicidal ideas, but no violence.  

The Veteran submitted a September 2006 letter from Dr. M.M., his treating physician at Harbor House.  The Veteran's psychiatric diagnosis was noted to be schizoaffective disorder, depressive type, and alcohol dependence in full, sustained remission.  Dr. M.M. stated that the Veteran's psychiatric illness dated back to approximately November 1976 while he was on active duty in the Navy.  He began to experience multiple depressive symptoms, including low energy, difficulty getting out of bed, anhedonia, decreased motivation, and passive suicidal ideation.  The Veteran described the onset of auditory hallucinations in 1977, including command auditory hallucinations to make negative comments toward authority figures, although the Veteran stated that he did not act upon these voices.  Dr. M.M. stated that in an effort to self-medicate his depressive and psychotic symptoms, the Veteran reported increasing alcohol intake, primarily characterized by binge drinking and intermittent blackouts while in the Navy "to deal with the hallucinations."  The auditory hallucinations originally consisted of one unfamiliar voice which later progressed to multiple voices of increasing intensity and accompanied by paranoid delusions and referential ideation (e.g. hearing sirens, believing emergency vehicles were following him, and listening to the radio and believing political figures were talking about where he worked).  The Veteran's alcohol intake increased progressively and ultimately resulted in four DUIs by 1985 when he had his first psychiatric hospitalization.  The Veteran was hospitalized at St. Joseph's Hospital and was transferred to Greystone State Psychiatric Hospital.  The Veteran had presented with multiple acute depressive and psychotic symptoms exacerbated by co-morbid alcohol abuse.  The Veteran reported a total of six past state psychiatric hospitalizations, with his last state hospitalization from January 1994 to June 1994, and his last psychiatric hospitalization at St. Joseph's hospital in 2002.  

During the Veteran's Board hearing, he described psychiatric symptoms beginning in service, to include depression and negative thoughts telling him to give his superiors a hard time, which in time became voices or auditory hallucinations.  He reported that he drank alcohol in service to help him deal with the voices.  The Veteran also described his history of psychiatric hospitalizations, starting with his 1985 hospitalization at Greystone Psychiatric State Hospital.  He reported being diagnosed with schizoaffective disorder at that time.  The Veteran described his history of treatment for schizoaffective disorder since that time, including treatment by Dr. M.M. at Harbor House.  He stated that Dr. M.M.'s September 2006 was based on their therapy sessions.  

The Veteran also submitted a July 2006 lay statement from R.C. in support of his claim.  R.C. indicated that he had known the Veteran for over 34 years.  He recalled a lengthy conversation with the Veteran in 1979, where the Veteran stated that he was frequently hearing voices from someone or somewhere although he had no idea of their origin.  The Veteran also acknowledged that he was experiencing severe bouts of mental depression at the same time.  He recalled that the Veteran appeared extremely withdrawn and out of sorts, and seemed incoherent.  The voices that the Veteran described were bothersome and he lacked full concentration of what was being discussed.  

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

The Veteran in this case, is competent to testify as to his symptomatology in service, to include depression and the onset of auditory hallucinations.  He is also competent to report that he drank alcohol in service to help him deal with the voices.  Further, there is no indication that the Veteran's reports are not credible.  The Veteran's reported history of treatment is consistent with treatment shown by his private psychiatric treatment records.  Service treatment records show that the Veteran was seen for alcohol abuse while in service.  While the Veteran denied having a problem with alcohol and related problems at that time, the medical officer performing the evaluation doubted this given the Veteran's history of DUIs and an account provided by the Veteran's division officer.  He found that the Veteran was an episodic excessive alcohol abuser.  The Board finds it probative that the Veteran was specifically questioned about blackouts, personality changes, and violent behavior while intoxicated in his evaluation.  In that regard, in his September 2006 evaluation, Dr. M.M. related the Veteran's past alcohol abuse to an effort to self-medicate his depressive and psychotic symptoms.  The Veteran had reported increasing alcohol intake while in the Navy, primarily characterized by binge drinking and intermittent blackouts to deal with the hallucinations.  The findings from the Veteran's service treatment records, psychiatric treatment reports, and the July 2006 statement from R.C. further support to the credibility of the Veteran's statements.  Therefore, the Board finds that the Veteran has provided competent and credible lay evidence showing that he had psychiatric symptomatology in service.   

The evidence of record shows that the Veteran is currently diagnosed with schizoaffective disorder, depressive type.  Service treatment records show that the Veteran was seen for alcohol abuse in service.  The Veteran was first admitted to the hospital for psychiatric treatment in 1985, just a few years after his separation from service.  At that time, the Veteran was responding to auditory hallucinations; he was disoriented and confused and was confined to a closed unit for at least one week.  The admission note also indicated prior psychiatric treatment or problems in service.  

The Veteran's schizoaffective disorder, depressed type, is shown by competent, credible, and probative medical evidence to be etiologically related to service.  Dr. M.M. found that the Veteran's his psychiatric illness dated back to service.  Dr. M.M. also dated the onset of the Veteran's auditory hallucinations back to service, and found that the Veteran drank alcohol in service in order to self-medicate.  According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The Board finds that the Dr. M.M.'s opinion is probative in this case, in that it was based on the Veteran's psychiatric history and presentation.  Dr. M.M. was the Veteran's treating psychiatrist at the time of the report and was familiar with the Veteran's history based on their therapy sessions.  Dr. M.M. based his report, in large part, on a history provided by the Veteran.  Because the Board has found that the Veteran is both competent and credible in describing his psychiatric symptomatology in service, the Board similarly finds that Dr. M.M.'s conclusions based on the Veteran's reported symptomatology are probative.   

The Veteran has provided competent and credible testimony as to his psychiatric symptomatology in service; and he has submitted competent, credible, and probative medical evidence which relates his current schizoaffective disorder, depressive type, to service.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for schizoaffective disorder, depressive type, is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011). 

C.  Conclusion 

The December 2003 rating decision which denied service connection for schizoaffective disorder, depressive type, is final.  The evidence received subsequent to the December 2003 rating decision is new and material, and the claim for service connection for schizoaffective disorder, depressive type, is reopened. 

The Veteran has been diagnosed with schizoaffective disorder, depressive type; the Veteran has provided competent, credible testimony as to the presence of psychiatric symptomatology in service; and competent medical evidence shows that schizoaffective disorder, depressive type, had its onset in service.  Therefore, the Board concludes that the evidence supports a finding that the Veteran has schizoaffective disorder, depressive type etiologically related to active service. 


ORDER

Service connection for schizoaffective disorder, depressive type is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


